ORDER
PER CURIAM
AND NOW, this 19th day of July, 2017, on the basis of this Court’s decision in Villani v. Seibert, 159 A.3d 478 (Pa. 2017), the Order of the Chester County Court of Common Pleas, dated November 2, 2015, as amended by the Order dated November 9, 2015 and the Order dated November 17, 2015, is REVERSED and the matter is REMANDED to the Chester County Court of Common Pleas for further proceedings.
The Appeal of the Order of the Chester County Court of Common Pleas dated October 22, 2014 (113 MAP 2016) is QUASHED.
The ancillary Motion to Quash Appeal or, in the Alternative, to Remand to Superior Court for Consideration of Ancillary Issue that Falls Outside of Supreme Court’s Exclusive Jurisdiction and Stay All Supreme Court Proceedings Pending Superior Court’s Decision on Ancillary Issue, is DENIED as MOOT.